NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GABRIEL ECKARD,                                 No. 19-35467

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00898-RAJ

 v.
                                                MEMORANDUM*
JEFF STRINGHAM; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Washington state prisoner Gabriel Eckard appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging First and Eighth

Amendment claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Eckard’s Eighth

Amendment claims because Eckard failed to raise a genuine dispute of material

fact as to whether defendants were deliberately indifferent to his mental health and

safety. See id. at 1057, 1060 (holding deliberate indifference is a “high legal

standard” requiring a defendant be aware of and disregard an excessive risk to an

inmate’s health and safety).

      The district court properly granted summary judgment on Eckard’s First

Amendment claim because Eckard failed to raise a genuine dispute of material fact

as to whether he suffered an actual injury. See Lewis v. Casey, 518 U.S. 343, 348-

53 (1996) (access-to-courts claim requires a prisoner to show that the defendants’

conduct caused actual injury to a non-frivolous legal claim).

      The district court did not abuse its discretion by denying Eckard’s motions

for appointment of counsel because Eckard failed to demonstrate “exceptional

circumstances” warranting the appointment of counsel. See Cano v. Taylor, 739

F.3d 1214, 1218 (9th Cir. 2014) (setting forth standard of review and “exceptional

circumstances” requirements for appointment of counsel).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).


                                          2                                   19-35467
Appellees’ motion to strike exhibits attached to the opening brief is denied.

AFFIRMED.




                                   3                                   19-35467